DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ziv-Ari et al (“Ziv-Ari” hereinafter, U.S. Publication No. 2012/0004545 A1).
As for claim 1, Ziv-Ari discloses an apparatus (an ultrasound imaging system 100 implementing method 60; figures 4-7; paragraphs [0036] & [00431), comprising: a processing device in operative communication with an ultrasound device (an ultrasound imaging system 100 has a processor 116/136 controlling a beamformer 110 thru which an ultrasonic probe 106 emits and receives ultrasonic pulses; figures 5-7; paragraphs [0043], [0045], [0047], [0051]), the processing device configured to: display an initial ultrasound image collected by the ultrasound device (the beamforming method may obtain the data to provide a basic quality ultrasound image 54; figures 2- 4; paragraphs [0034]-[0038]); configure the ultrasound device to perform a three-dimensional ultrasound imaging sweep based on the initial ultrasound image collected by the ultrasound device (a cine loop may be displayed to the user during a live acquisition when a user input or mode of operation may be selected to alter the beamforming used to provide 3D imaging (configure 3d image sweep; figures 2- 4 and 6-7; paragraphs [0034]-[0036], [0048], [0058], [0059]); display ultrasound images as the ultrasound images are collected during the three-dimensional ultrasound imaging sweep (a cine loop of ultrasound images may be displayed to the user during a live acquisition including when a user input or mode of operation selects 3D imaging and the system performs beamforming to obtain 3d images; figures 2- 4 and 6-7; paragraphs [0034]-[0035], [0058], [0059]); display a cine including the ultrasound images and segmented portions of the ultrasound images that were collected during the three-dimensional ultrasound imaging sweep (a cine loop of a region of interest may be displayed to the user during a live acquisition including when a user input or mode of operation selects a 3D imaging, with the cine loop being updated as processing continues to provide a better image; figures 2- 4 and 6-7; paragraphs [0034]-[0035], [0044], [0058], [0059]); and display a three-dimensional visualization based on the segmented portions of the ultrasound images that were collected during the three-dimensional ultrasound imaging sweep (the system may process the captured 3d ultrasound data to generate 3D images of the region of interest based on surface or volume rendering of multiple slices; figures 2- 4 and 6-7; paragraphs [0034]-[0035], [0044], [0058] and [0059]). 
As for claim 2, Ziv-Ari discloses wherein the ultrasound device is configured to perform the three-dimensional ultrasound imaging sweep while a user maintains the ultrasound device at approximately a same position and orientation at which the ultrasound device collected the initial ultrasound image (differing techniques may be provided such that the 3d and 2d data may be captured concurrently, thus requiring the devices to be at the same position for both the initial image and the 3d sweep; figures 1- 4; paragraphs [0027], [0028], [0033], [0039]). 
As for claim 3, Ziv-Ari discloses wherein the ultrasound device is configured to use a two-dimensional array of ultrasound transducers on a chip to perform beamforming in order to perform the three-dimensional ultrasound imaging sweep (the system uses a 2d array of piezoelectric elements 104 on a front end ASIC 101 to emit the ultrasonic pulses, the array being driven by the beamformers 110, 111 and able to acquire 3d data; figures 6; paragraphs [0043]-[0046] and [0048]). 
As for claim 6, Ziv-Ari discloses the apparatus of claim 1, wherein the processing device is configured, when displaying the ultrasound images as the ultrasound images are collected during the three-dimensional ultrasound imaging sweep, to display a most recently collected ultrasound image (a cine loop may be displayed to the user during a live scanning mode, the cine loop being a first in, first out image loop; figures 2- 4 and 6-7; paragraphs [0034]-[0036], [0048], [0058]). 
As for claim 7, Ziv-Ari discloses the apparatus of claim 1, wherein the processing device is configured, when displaying the ultrasound images as the ultrasound images are collected during the three-dimensional ultrasound imaging sweep, to display the ultrasound images in real-time (basic quality images may be shown during a live scanning mode, including during the acquisition of 3d imaging data; figures 2- 4 and 6-7; paragraphs [0034]-[0036], [0048], [0058]).
As for claim 17. Ziv-Ari discloses the apparatus of claim 1, wherein an imaging slice of the initial ultrasound image comprises a center imaging slice of the three-dimensional ultrasound imaging sweep (an image may be displayed during a live acquisition so a user input or mode of operation may determine the settings for 3d data, with the user interface allowing manual selection of particular 2d sets of data from the entire set of 3d sets including the center slice; figures 1- 4 and 6-7; paragraphs [0033]-[0036], [0048]).
As for claim 18, Ziv-Ari discloses the apparatus of claim 1, wherein an imaging slice of the initial ultrasound image comprises an extreme of the three-dimensional ultrasound imaging sweep (an image may be displayed during a live acquisition so a user input or mode of operation may determine the settings for 3d data, with the user interface allowing manual selection of particular 2d sets of data from the entire set of 3d sets including the extremes; figures 1- 4 and 6-7; paragraphs [0033]-[0036], [0048]). 
As for claim 19, Ziv-Ari discloses the apparatus of claim 1, wherein the processing device is further configured to display the segmented portions of the ultrasound images as the ultrasound images are collected during the three-dimensional ultrasound imaging sweep (a cine loop of a region of interest may be displayed to the user during a live acquisition including when a user input or mode of operation selects a 3d imaging, with the cine loop being updated as processing continues to provide a better image; figures 2- 4 and 6-7; paragraphs ([0034]-[0035], [0044], [0058], [0059]). 
As for claim 20, Ziv-Ari discloses the apparatus of claim 1, wherein the processing device comprises a hand held processing device (the system 100 may be implemented as a hand carried imaging system 350 including a processor; figures 6 and 9; paragraphs ([0047], [0063]-[0066]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Ari in view of Yang et al (“Yang” hereinafter, U.S. Publication No. 2009/0264757 A1).
As per claim 4, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the three-dimensional ultrasound imaging sweep comprises an elevational sweep. However, Yang discloses wherein the three-dimensional ultrasound imaging sweep comprises an elevational sweep (an ultrasonic transceiver 10 may scan a series of C-planes (elevational sweep) with a variation of depth to find a series of cross-sectional view of bladders to form a 3D model of the bladder; figures 2A, 28, 98, 9D; paragraphs [0080]-[0082], [0114], [0116]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ziv-Ari to provide wherein the three-dimensional ultrasound imaging sweep comprises an elevational sweep, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 3D views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions, with an elevator sweep providing a clear and organized approach for generating orderly cross-sections. 
As for claim 5, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the three-dimensional ultrasound imaging sweep comprises a three-dimensional ultrasound imaging sweep of a bladder. However, Yang discloses wherein the three-dimensional ultrasound imaging sweep comprises a three-dimensional ultrasound imaging sweep of a bladder (an ultrasonic transceiver 10 may scan a series of C-planes with a variation of depth to find a series of cross-sectional view of bladders to form a 3D model of the bladder; figures 2A, 28, 98, 9D; paragraphs [0080]-[0082], [0114], [0116]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ziv-Ari to provide wherein the three-dimensional ultrasound imaging sweep comprises a three-dimensional ultrasound imaging sweep of a bladder, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 3D views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions, with the bladder being particularly suitable for 3d ultrasound imaging due to the bladder being a fluid filled object whose shape and boundaries are generally the important characteristics, and because ultrasound is already a dominate imaging method of bladders. 
As for claim 8, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the processing device is further configured to use a statistical model to generate the segmented portions of the ultrasound images. However, Yang discloses wherein the processing device is further configured to use a statistical model to generate the segmented portions of the ultrasound images (an ultrasonic transceiver 10 may scan a series of C-planes with a variation of depth to find a series of cross-sectional view of bladders and use a neural network algorithm 224 to determine the statistical likelihood each line passes through a bladder or cavity, and thus grade each cut to determine valid segmentations; figures 28, 9A- 9D; paragraphs ([0082], [0115]-[0120]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ziv-Ari to provide wherein the processing device is further configured to use a statistical model to generate the segmented portions of the ultrasound images, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 3D views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions, and because a statistical approach allows the resulting algorithms to be adjusted for optimal tradeoff between accuracy and computational power required .
As for claim 9, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the three-dimensional visualization comprises a three-dimensional visualization of a bladder. However, Yang discloses wherein the three-dimensional visualization comprises a three-dimensional visualization of a bladder (a bladder volume may be computed and displayed as a three dimensional volume based on the series of ultrasound scans in multiple planes; figures 5-7; paragraphs [0089]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ziv-Ari to provide wherein the three-dimensional visualization comprises a three-dimensional visualization of a bladder, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 3D views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions; and because visualization of internal organs like the bladder is helpful in determining deformities in the organ, as well as surrounding organs, for example allowing earlier detection of ovarian cancer due to a tumor pressing on the bladder wall, which may not be noticeable for a given cross-section. 
As for claim 10, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the three-dimensional visualization comprises a three-dimensional visualization of a volume of a bladder depicted in the ultrasound images, and wherein the segmented portions of the ultrasound images comprise interiors of the bladder. However, Yang discloses wherein the three-dimensional visualization comprises a three-dimensional visualization of a volume of a bladder depicted in the ultrasound images (a volume may be computed and displayed based on the series of ultrasound scans in multiple planes; figures 5-7; paragraphs [0089]), and wherein the segmented portions of the ultrasound images comprise interiors of the bladder (an ultrasonic transceiver 10 may scan a series of C-planes with a variation of depth to find a series of cross-sectional view of bladders to form a 3D model of the bladder by creating a segmentation of the bladder including its interiors; figures 28, 9A- 9D; paragraphs [0082], [0113]- [0116]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ziv-Ari to provide wherein the three-dimensional visualization comprises a three-dimensional visualization of a volume of a bladder depicted in the ultrasound images, and wherein the segmented portions of the ultrasound images comprise interiors of the bladder, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 3D views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions; and because visualization of internal organs like the bladder is helpful in determining deformities in the organ, as well as surrounding organs, for example allowing earlier detection of ovarian cancer due to a tumor pressing on the bladder wall, which may not be noticeable for a given cross-section, but segmentation of the bladder in multiple cross sections reveals the surface shape visible only when the segments are reassembled. 
As for claim 11, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the processing device is configured, when displaying the three-dimensional visualization, to display an orientation indicator that indicates a position of the ultrasound device relative to a bladder depicted by the three-dimensional visualization. However, Yang discloses wherein the processing device is configured, when displaying the three-dimensional visualization, to display an orientation indicator that indicates a position of the ultrasound device relative to a bladder depicted by the three-dimensional visualization (the bladder detection algorithm provides feedback indicators used to correct the targeting indicator until the crosshairs are on the center of the bladder in display 16, the display 16 able to show the processed results including the 3d dimensional imaging and optionally the directional indicators which show the relative position of the device to the target bladder; figures 2C, 3, 5, 9A, and 29-30; paragraphs [0069], [0071], [0089], [0113], [0160]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ziv-Ari to provide wherein the processing device is configured, when displaying the three-dimensional visualization, to display an orientation indicator that indicates a position of the ultrasound device relative to a bladder depicted by the three-dimensional visualization, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 3D views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions, and further because Yang provides a method of correcting orientation of a ultrasonic probe based on the determined volume, allowing better quality imaging when re-scanning a volume with higher resolution while avoiding errors caused by moving the probe. 
As for claim 12, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the processing device is configured, when displaying the three-dimensional visualization, to display an orientation indicator that indicates a position of a bottom plane of the ultrasound images collected during the three-dimensional ultrasound imaging sweep relative to a bladder depicted by the three-dimensional visualization. However, Yang discloses wherein the processing device is configured, when displaying the three-dimensional visualization, to display an orientation indicator that indicates a position of a bottom plane of the ultrasound images collected during the three-dimensional ultrasound imaging sweep relative to a bladder depicted by the three-dimensional visualization (the display 16 is able to show the processed results including the 3d dimensional imaging of the bladder and optionally the directional indicators which show the relative position of the device to the 3d bladder, including the pubic bone which forms a bottom plane of the bladder volume; figures 2C, 3, 31; paragraphs [0069], [0071], [0084], [0089], [0181]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ziv-Ari to provide wherein the processing device is configured, when displaying the three-dimensional visualization, to display an orientation indicator that indicates a position of a bottom plane of the ultrasound images collected during the three-dimensional ultrasound imaging sweep relative to a bladder depicted by the three-dimensional visualization, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 3D views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions, and further because Yang provides the advantage of an estimated pubic bone location to avoid shadow effects caused by the bone in obscuring the bladder volume. 
As for claim 14, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the processing device is further configured to perform a measurement based on the segmented portions of the ultrasound images collected during the three-dimensional ultrasound imaging sweep. However, Yang discloses wherein the processing device is further configured to perform a measurement based on the segmented portions of the ultrasound images collected during the three-dimensional ultrasound imaging sweep (an ultrasonic transceiver 10 may scan a series of C-planes with a variation of depth to find a series of cross-sectional view of bladders to form a 3D model of the bladder including bladder segmentation and calculate the bladder shape using a detection algorithm based on segmented bladder including determining the volume of the bladder at 274; figures 28, 9A- 9D; paragraphs [0082], [0113]- [0116]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ziv-Ari to provide wherein the processing device is further configured to perform a measurement based on the segmented portions of the ultrasound images collected during the three-dimensional ultrasound imaging sweep, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 3D views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions; and because a segmented visualization of a bladder allows for surface deformalities not visible in individual cross sections to become apparent, allowing for more accurate determination of volume and shape. 
As for claim 15, Ziv-Ari, in view of Yang, discloses the apparatus of claim 14, but Ziv-Ari fails to disclose wherein the measurement comprises a measurement of a volume of a bladder. However, Yang discloses wherein the measurement comprises a measurement of a volume of a bladder (an ultrasonic transceiver 10 may scan a series of C-planes with a variation of depth to find a series of cross-sectional view of bladders to form a 30 model of the bladder including bladder segmentation and calculate the bladder shape using a detection algorithm based on segmented bladder including determining the volume of the bladder at 274; figures 2B, 9A- 90; paragraphs [0082], [0113]- [0116]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Ziv-Ari to provide wherein the measurement comprises a measurement of a volume of a bladder, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 30 views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions. 
As for claim 16, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the segmented portions of the ultrasound images comprise interiors of a bladder depicted in the ultrasound images. However, Yang discloses wherein the segmented portions of the ultrasound images comprise interiors of a bladder depicted in the ultrasound images (an ultrasonic transceiver 10 may scan a series of C-planes with a variation of depth to find a series of cross-sectional view of bladders to form a 30 model of the bladder by creating a segmentation of the bladder including its interiors; figures 2B, 9A- 90; paragraphs [0082], [0113]- [0116]). It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify the apparatus of Ziv-Ari to provide wherein the segmented portions of the ultrasound images comprise interiors of a bladder depicted in the ultrasound images, as taught by Yang, in order to provide the advantages of a series of cross-sectional views which can be segmented to create 30 views of a bladder as well as determine bladder properties such as volume and length for diagnosis of bladder conditions, and because visualization of internal organs like the bladder is helpful in determining deformities in the organ, as well as surrounding organs, for example allowing earlier detection of ovarian cancer due to a tumor pressing on the bladder wall, which may not be noticeable for a given cross-section, but segmentation of the bladder in multiple cross sections reveals the surface shape visible only when the segments are reassembled.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ziv-Ari in view of Berger et al (“Berger” hereinafter, U.S. Publication No. 2016/0228091 A1).
As for claim 13, Ziv-Ari discloses the apparatus of claim 1, but Ziv-Ari fails to disclose wherein the processing device is further configured to: detect a dragging movement and/or a pinching movement across a touch-sensitive display screen of the processing device; and based on the dragging movement and/or the pinching movement, display the three-dimensional visualization as if the three-dimensional visualization were being rotated and/or zoomed in three dimensions. However, Berger discloses wherein the processing device is further configured to: detect a dragging movement and/or a pinching movement across a touch-sensitive display screen of the processing device (a tablet for controlling an ultrasound system has touch screen 104 able to read a pinch gesture 304 and a drag gesture 318 on the touch screen; figures 1, 3A; paragraphs [0007], [0102]); and based on the dragging movement and/or the pinching movement, display the three-dimensional visualization as if the three-dimensional visualization were being rotated and/or zoomed in three dimensions (a tablet for controlling an ultrasound system has touch screen 104 able to read a pinch gesture 304 and a drag gesture 318 on the touch screen, and such gesture may control zoom and pan control which can be used with 3d ultrasound images; abstract; figures 1, 3A; paragraphs [0007], [0008], [0102], [0104]). It would have been obvious to one of ordinary skill in the art at the lime of the invention to modify the apparatus of Ziv-Ari to provide wherein the processing device is further configured to: detect a dragging movement and/or a pinching movement across a touch-sensitive display screen of the processing device; and based on the dragging movement and/or the pinching movement, display the three-dimensional visualization as if the three-dimensional visualization were being rotated and/or zoomed in three dimensions, as taught by Berger, in order to provide the advantages implementing now standard touch interface controls such as pinch zoom, as Ziv-Ari teaches such a processing device in a pre-smartphone mobile device (see Fig. 9), while Berger provides the advantages of implementing conventional mobile device gesture controls into an ultrasound system, thus increasing ease of use and reducing diagnostic errors by imaging technicians and doctors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667